IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


R. SETH WILLIAMS, DISTRICT                 : No. 50 EM 2016
ATTORNEY,                                  :
                                           :
                   Petitioner              :
                                           :
                                           :
            v.                             :
                                           :
                                           :
COURT OF COMMON PLEAS OF                   :
PHILADELPHIA COUNTY,                       :
                                           :
                   Respondent              :


                                      ORDER



PER CURIAM

      AND NOW, this 25th day of May, 2016, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Prohibition and Immediate Stay is

DENIED.